Wilson, Judge:
These appeals for reappraisement involve the proper value of certain polyvinyl chloride exported from Italy and entered at the port of New York.
It has been stipulated and agreed by the parties hereto that, at the time of exportation of the merchandise herein involved, such or similar merchandise was not freely offered for sale for home consumption in Italy, or for export to the United States, or for sale in the principal markets of the United States, in accordance with the provisions of section 402 (c). (d), and (e) of the Tariff Act of 1930, as amended. It was further stipulated and agreed by the parties that, at the time of exportation thereof, the cost of production of such polyvinyl chloride, as defined in section 402(f) of the Tariff Act of 1930, was United States $0.2313 per pound.
On the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise herein involved, and that such value was United States $0.2313 per pound.
Judgment will be entered accordingly.